Balletta, J. P., dissents and votes to affirm the orders appealed from in the following memorandum:
I respectfully disagree with the majority and vote to affirm the orders directing the appellant Chadwick Lundy (hereinafter Lundy) to appear for a deposition in Kings County.
As a general rule, a party will be required to submit to a deposition upon oral questions conducted within the county in which the action is pending unless it is shown that "hardship” would result (see, CPLR 3110; Carella v King, 198 AD2d 567; Bristol-Myers Squibb Co. v Chen, 186 AD2d 999; Levine v St. Luke’s Hosp. Ctr., 109 AD2d 694; Goldenstein v Upjohn Co., 60 AD2d 568).
Here, Lundy failed to offer any proof of hardship. His opposition to the plaintiff’s motion to compel his presence at a deposition to be held in Kings County consisted solely of an attorney’s affirmation containing only conclusory allegations of hardship (see, Foley v Haffmeister, 156 AD2d 541; Boylin v Eagle Telephonies, 130 AD2d 538). Moreover, it can hardly be said that requiring Lundy to come to Kings County from Philadelphia constitutes either a hardship or an undue burden (see, Weisgold v Kiamesha Concord, 51 Misc 2d 456).